Citation Nr: 1540689	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service connection for a right knee disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial rating in excess of 10 percent for adult acne.

4.  Entitlement to an initial compensable rating for bilateral otitis externa.

5.  Entitlement to an initial compensable rating for bilateral otitis media.

6.  Entitlement to service connection for right leg hamstring tendon harvest.

7.  Entitlement to service connection for right lower extremity spot numbness.

8.  Entitlement to service connection for scars, status post right knee anterior cruciate ligament (ACL) reconstruction surgery.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2005, April 2008, January 2010, March 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

Although the Veteran did not file a notice of disagreement as to the April 2008 rating decision, which declined to reopen the previously denied claim of entitlement to service connection for a right knee disability and denied service connection for a back disability, new and material evidence related to the right knee and back claims was associated with the record within one year of issuance of that rating decision.  Thus, the April 2008 rating decision did not become final and has been properly identified as on appeal.  See 38 C.F.R. § 3.156(b) (2015).

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to higher initial ratings for adult acne, bilateral otitis externa, and bilateral otitis media, as well as entitlement to service connection for right leg hamstring tendon harvest, right lower extremity spot numbness, and scars, status post right knee ACL reconstruction surgery, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An October 2005 rating decision denied the claim of entitlement to service connection for a right knee disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

3.  The Veteran's current right knee disability is etiologically related to his active service.

4.  The Veteran's current back disability is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for a right knee disability by way of an October 2005 rating decision on the basis that, while right knee injury and pain were noted in service, there was no evidence of residual chronic disability of the right knee.  The Veteran did not file a notice of disagreement with the decision or submit any pertinent evidence within the appeal period.  

The Veteran filed statements construed as a claim to reopen service connection for the right knee in June 2007.  The April 2008 rating decision denied the claim on the basis that no new and material evidence was received to reopen the claim. 

Since October 2005, the Veteran has submitted numerous medical opinions indicating a competent medical professional's opinion that the Veteran's current right knee disability is causally connected to his in-service incident, which was conceded by the RO in 2005.  The first indication of disability was in June 2007 in the private medical report showing a torn meniscus in the right knee, followed by an October 2008 opinion that the current right knee disability is causally connected to the in-service injury conceded by the RO in 2005.  Similar statements were received in November 2009, October 2010, May 2012, and July 2015.  These records and statements are new and material, as they are not cumulative or redundant and do relate to a previously unestablished element of entitlement to service connection for a right knee disability - namely they support the contention that the Veteran has a current right knee disability that is causally connected to his period of active service.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for a right knee disability.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims he has right knee and back disabilities that are causally connected to his active service.  The Veteran's service treatment records indicate treatment after a parasailing incident in June 1985.  They indicate he experienced a fall injury, during which time he fell to the right and turned the wrong way.  Trauma of the right knee was indicated, and radiographic testing was normal.  The Veteran sought follow up treatment in July 1985, with an indication of "persistent pain" in the right knee and an indication of a hamstring strain.  Service treatment records also indicate intermittent right knee pain in June 1996, and again in June 2004.  As for the back, service treatment records include a May 1990 report of chronic upper lumbar pain, with notation that this pain was ongoing for the prior three years.  X-rays at that time were within normal limits.

In June 2007, the Veteran submitted statements from his girlfriend, his sister, and several coworkers and fellow servicemembers.  Each of these individuals confirmed their observation of the Veteran's complaints of right knee pain and back pain, which was ongoing since approximately 1992, according to his sister's June 2007 statement.  In a September 2007 statement, the Veteran also reported that he has had ongoing knee pain since his active service.  He similarly indicated ongoing back pain in his November 2007 statement.

In June 2007, the Veteran's physician provided a medical report confirming the existence of a torn meniscus in the right knee.  The evidence shows that he has since had at least two surgeries on his right knee.  This physician in October 2008, November 2009, October 2010, May 2012, and July 2015 submitted statements accurately summarizing the Veteran's right knee history and opining that it is more likely than not that the Veteran's current right knee disability is related to his active service.

As to the back disability, the Veteran's representative submitted a brief statement in October 2008 suggesting that the Veteran's current back disability is causally connected to his active service.  In July 2015, the Veteran's physician also submitted a statement regarding the back claim.  The physician confirmed the in-service accident in 1985, the 1990 notation of chronic back pain and the consistent reports of ongoing back pain ever since.  The physician also noted current X-ray evidence of degenerative disc disease at L5-S1 with right posterolateral protrusion of the disc causing right lateral recess stenosis and degenerative disc disease of T8-9 with central protrusion causing an indentation on the thoracic spinal cord.  The physician also noted that in the 1980's and through some of the 1990's, MRI scanners were not commonly available, such that the Veteran's back problems would not have been able to be fully diagnosed during his evaluation in service.  The physician further indicated that the Veteran's spine abnormalities are consistent with parachutist "jump" injuries, and that this type of injury tends to worsen over time due to the damage, predisposing the injured person to further symptoms, degenerative changes, and disability.  The physician then concluded that the Veteran's history, and physical and radiological findings, lead to the conclusion that the Veteran's back disability is at least as likely as not due to the physical trauma sustained by the Veteran in June 1985 during his active service.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has current right knee and back disabilities that are etiologically related to the Veteran's in-service experiences and symptoms.  Therefore, entitlement to service connection for both his right knee disability and his back disability is warranted. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for a back disability is granted.


REMAND

While the Board regrets the additional delay, the Veteran's representative, in July 2015, submitted a statement suggesting that the Veteran's service-connected skin disability is more severe than the most recent VA examination represents.  The Veteran was most recently examined for his skin in June 2013.  In particular, the representative pointed to the Veteran's contentions that his skin condition flares up in certain temperatures and with certain amounts of strenuous activity, which was not acknowledged in the June 2013 report.  The Board, therefore, finds that a remand to afford the Veteran a current VA examination is in order.

Further, in September 2015, the Veteran submitted into the record confirmation from the Social Security Administration (SSA) that he was found to be disabled in May 2007, and began receiving SSA disability benefits in October 2012.  There is no indication in the record that the RO has obtained the SSA file.  These records could potentially pertain to any or all of the disabilities remaining at issue.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the Appeals Management Center (AMC) should thus obtain the Veteran's updated SSA records. 

Finally, in March 2012, the RO issued a rating decision awarding service connection for bilateral otitis externa and bilateral otitis media and assigned a noncompensable rating for each.  In February 2013, the Veteran filed two statements indicating disagreement with the rating assigned for both.  Further, in November 2013, the RO issued a rating decision denying, in pertinent part, service connection for right leg hamstring tendon harvest, for right lower extremity spot numbness, and for scars, status post right ACL reconstruction surgery.  In April 2014, the Veteran submitted a notice of disagreement (NOD) with each of these decisions.  To date, the RO has not provided the Veteran with an SOC in response to any of these NODs.  Because the NODs placed the issues in appellate status, these matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The originating agency should also undertake appropriate development to obtain any pertinent, ongoing VA and private treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2015).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  An SOC on the issues of entitlement to compensable ratings for the service-connected bilateral otitis media and otitis externa, and service connection for right leg hamstring tendon harvest, for right lower extremity spot numbness, and for scars, status post right ACL reconstruction surgery should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal as to any of these issues, the RO or the AMC should ensure that all indicated development is completed before these issues are certified for appellate consideration.


2.  Undertake appropriate development to obtain any outstanding records pertinent to the issue of entitlement to an initial rating in excess of 10 percent for adult acne, to include records from the Social Security Administration.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected adult acne, to include any associated scarring.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue of entitlement to an initial rating in excess of 10 percent for adult acne.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


